Citation Nr: 1546003	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  14-10 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for thoracolumbar strain.

2.  Entitlement to service connection for ankylosing spondylitis, to include as secondary to the service-connected thoracolumbar strain.

3.  Entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected thoracolumbar strain and secondary to ankylosing spondylitis.

4.  Entitlement to service connection for a right hip disorder, to include as secondary to the service-connected thoracolumbar strain and secondary to ankylosing spondylitis.

5.  Entitlement to service connection for a left hip disorder, to include as secondary to the service-connected thoracolumbar strain and ankylosing spondylitis.

6.  Entitlement to service connection for a right ankle disorder, to include secondary to ankylosing spondylitis.

7.  Entitlement to service connection for a left ankle disorder, to include secondary to ankylosing spondylitis.

8.  Entitlement to service connection for a right elbow disorder, to include secondary to ankylosing spondylitis

9.  Entitlement to service connection for a left elbow disorder, to include secondary to ankylosing spondylitis.

10.  Entitlement to service connection for a right hand disorder, to include secondary to ankylosing spondylitis.

11.  Entitlement to service connection for a left hand disorder, to include secondary to ankylosing spondylitis.


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to January 2007. 

This matter is on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In March 2015, the Veteran's agent withdrew the request for a videoconference Board hearing.  Therefore, no further development with regard to a hearing is necessary.

The RO has not granted or denied a claim of entitlement to service connection for spondylitis.  Instead, a March 2014 statement of the case reflects that the issues on appeal include entitlement to an increased rating for thoracolumbar strain (currently claimed as low back pain with ankylosing spondylitis).  In a July 2013 statement, the Veteran asserted that all joint pains for which she is claiming service connection are signs and symptoms of ankylosing spondylitis.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board will consider ankylosing spondylitis as part of the service-connection claims on appeal.  In the July 2013 notice of disagreement, the agent is claiming in essence a relationship between the service-connected thoracolumbar strain and the ankylosing spondylitis.  In a March 2014 VA Form 9, the Veteran appears to be claiming that the neck and bilateral hip disorders are secondary to the service-connected thoracolumbar strain.  In light of the above, the issues are as stated on the first two pages of this remand.

The issues of entitlement to service connection for a fatigue disorder and entitlement to a total disability rating pursuant to 38 C.F.R. § 4.15 (2014) have been raised by the record in July 2013 and June 2014 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

VA treatment record reflects that the Veteran's rheumatologist is Dr. McCormick.  That doctor's records are potentially relevant to the claim for an increased rating for thoracolumbar strain and should be obtained.  Furthermore, due to the need to obtain records from that private rheumatologist, the AOJ should also obtain any additional treatment records from Southwest Rheumatology Associates, River Road Internal Medicine, and River Road Family Practice.  In light of the fact that the increased rating claim is being remanded to obtain additional records and given the passage of time since the VA examination in July 2013, the AOJ should schedule the Veteran for another VA examination.

The Veteran's service treatment records show that she complained of pain in the upper extremities in general and the hands, ankles, and left hip in particular.  The VA examiner did not note these complaints when rendering opinions on the hand and ankle disorders.  Therefore, new medical opinions are necessary.  Moreover, a medical opinion is required to address the manifestations of ankylosing spondylitis and whether ankylosing spondylitis is related to service as well as whether the neck and hip disorders are secondary to the service-connected thoracolumbar strain. 

With regard to the secondary-service-connection claims, the Veteran has not been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

2.  Ask the Veteran to identify all treatment for her thoracolumbar strain, ankylosing spondylitis, cervical spine disorder, hip disorders, ankle disorders, elbow disorders, and hand disorders, and obtain all identified treatment records.  Attempt to obtain all records from Dr. McCormick and any additional records from Southwest Rheumatology Associates, River Road Internal Medicine, and River Road Family Practice from March 2013 to the present.  Regardless of the claimant's response, obtain all records from the VA Salt Lake City Health Care System from May 2014 to the present.

3.  Thereafter, schedule the Veteran for an examination to determine the nature and extent of her thoracolumbar strain, ankylosing spondylosis, cervical spine disorder, bilateral hip disorder, bilateral ankle disorder, bilateral elbow disorder, and bilateral hand disorder.  

The claims folder must be made available to the examiner who should indicate on the examination report that the folder was reviewed in conjunction with the examination.

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to thoracolumbar strain, ankylosing spondylosis, cervical spine disorder, bilateral hip disorder, bilateral ankle disorder, bilateral elbow disorder, and bilateral hand disorder.  Specifically, the examiner should provide written responses to the following inquiries:

(a)  Ankylosing spondylitis

(1)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the ankylosing spondylitis is related to active service, to include the in-service polyarthralgia? 

(2)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) the ankylosing spondylitis is either (a) caused by, or (b) aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the thoracolumbar strain?  

(3)  If the examiner finds that the ankylosing spondylitis is aggravated by thoracolumbar strain, then he/she should quantify the degree of aggravation.

(b)  Cervical spine disorder

(1)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the cervical strain is related to active service, to include the in-service polyarthralgia? 

(2)  The examiner should identify any cervical spine symptomatology attributable to the ankylosing spondylitis and not due to a separate cervical spine disorder.

(3)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) the cervical strain or any other current cervical spine disorder is either (a) caused by, or (b) aggravated (i.e., permanently worsen beyond the normal progression of the disability) by the ankylosing spondylitis or thoracolumbar strain?  

(4)  If the examiner finds that the cervical strain or any other currently diagnosed cervical spine disorder is aggravated by ankylosing spondylitis or thoracolumbar strain, then he/she should quantify the degree of aggravation.

(c)  Bilateral hip disorder

(1)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the bilateral hip strain is related to active service, to include the in-service polyarthralgia in the hips, the left sciatica with secondary spasm, and left hip contusion? 

(2)  The examiner should indicate whether the Veteran has any hip symptomatology attributable to the ankylosing spondylitis and not due to a separate hip disorder.

(3)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) strain of either hip or any other current hip disorder is either (a) caused by, or (b) aggravated (i.e., permanently worsen beyond the normal progression of the disability) by the ankylosing spondylitis or thoracolumbar strain?  

(4)  If the examiner finds that the strain of either hip or any other current hip disorder is aggravated by ankylosing spondylitis or thoracolumbar strain, then he/she should quantify the degree of aggravation.

(d)  Bilateral ankle disorder

(1)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the bilateral ankle strain is related to active service, to include the in-service polyarthralgia in the ankles? 

(2)  The examiner should indicate whether the Veteran has any ankle symptomatology attributable to the ankylosing spondylitis and not due to a separate ankle disorder.

(3)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) the strain of either ankle or any other current ankle disorder is either (a) caused by, or (b) aggravated (i.e., permanently worsen beyond the normal progression of the disability) by the ankylosing spondylitis?  

(4)  If the examiner finds that the strain of either ankle or any other current ankle disorder is aggravated by ankylosing spondylitis, then he/she should quantify the degree of aggravation.

(e)  Bilateral elbow disorder

(1)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current elbow disorder is related to active service, to include the in-service polyarthralgia in the upper extremities? 

(2)  The examiner should indicate whether the Veteran has any elbow symptomatology attributable to the ankylosing spondylitis and not due to a separate elbow disorder.

(3)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) any current elbow disorder is either (a) caused by, or (b) aggravated (i.e., permanently worsen beyond the normal progression of the disability) by the ankylosing spondylitis?  

(4)  If the examiner finds a current elbow disorder is aggravated by ankylosing spondylitis, then he/she should quantify the degree of aggravation.

(f) Bilateral hand disorder

(1)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current hand disorder is related to active service, to include the in-service polyarthralgia in the hands? 

(2)  The examiner should indicate whether the Veteran has any hand symptomatology attributable to the ankylosing spondylitis and not due to a separate hand disorder.

(3)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) any current hand disorder is either (a) caused by, or (b) aggravated (i.e., permanently worsen beyond the normal progression of the disability) by the ankylosing spondylitis?  

(4)  If the examiner finds that a current hand disorder is aggravated by ankylosing spondylitis, then he/she should quantify the degree of aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, the AOJ must readjudicate the issues on appeal, to include entitlement to service connection for ankylosing spondylitis, with consideration of secondary service connection as applicable.  If any benefit is not granted, the Veteran and her agent should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







